PD-1674-14
      (\+tH\ Ab^-I ft-CD'Sh^.dkri<
                Pur                     /?A 3
                                       7,
                                                                m -";
                                                                a   ~J
                                                                Jd)            ... I   73




                                                                n>0 3|||
                                                                m cd ^? <




jCouT-h o^ Cx\^«NcJi.(^ccJ5 o^ Texas                            o
                                                                0)01
                                                                    -^ *mJ m
                                                                         O   <t>




     daft-M S+c^^^m-^liifti,3^alW7/'
                         MAR 20 2015
l^artk \^;2~o\S        Abet Acosta, Clerk
                                                 RECEIVED IN
                                            COURT OF CRIMINAL APPEALS

                                                  MAR 20 2015
fcc; TV. Cj+. |S|0' ^I^lfflffl3
I     60/1 No. 0^l4^0D^q^                       Abe! Acosta, Clerk
I.       T^\Ut^H


I        ZC^.. .reo&jrds.. "to. .o>y ^\sore^ooary "R^vidu/
Ireau^S-Haa CMV e^-VJtovstatN 6<v -H<we erf
|         ZT'oan cxn $T^r. old V^r uA^Vh service
 :\ovp \t\£ocf\€_ # X \\jlsV «\eed• nvorc V\<^ '